DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 11/10/2022 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.  A nonstatutory double patenting rejection is appropriate where the claims at issue are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the reference application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b).
The USPTO internet Web site contains terminal disclaimer forms which may be used.  Please visit http://www.uspto.gov/forms/.  The filing date of the application will determine what form should be used.  A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission.  For more information about eTerminal Disclaimers, refer to http://www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.  

Claim 1 is rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claim 1 of U.S. Patent No. 11,025,831.  Although the conflicting claims are not identical, they are not patentably distinct from each other because claim 1 of the instant application is a broader recitation of claim 1 of U.S. Patent No. 11,025,831.  A mapping of the corresponding claims appears below.

Regarding claim 1, claim 1 is a broader recitation and obvious variation of claim 1 of U.S. Patent No. 11,025,831.  Please see the chart below
Present application (17/321,166)
Reference Patent (U.S. 11,025,831)
Notes
An apparatus comprising: circuitry for:
An apparatus comprising: circuitry for:
Identical
Receiving at least one analog pixel value from an image sensor, wherein the at least one analog pixel value comprises video data;
Receiving an analog signal from an image sensor;
Identical
Generating a first amplified analog signal based on applying a first gain to the at least one analog pixel value;
Generating a first amplified analog signal based on applying a first gain to the analog signal;
Identical
Generating a second amplified analog signal based on applying a second gain to the at least one analog pixel value, wherein the second gain differs from the first gain;
Generating a second amplified analog signal based on applying a second gain to the analog signal, wherein the second gain differs from the first gain;
Identical
converting the first amplified analog signal to a first digital signal utilizing a first analog-to-digital converter; converting the second amplified analog signal to a second digital signal utilizing a second analog-to-digital converter;
Transmitting, using a common electrical interconnect, the first amplified analog signal to a first analog-to-digital converter circuit; transmitting, using the common electrical interconnect, the second amplified analog signal to a second analog-to-digital converter circuit; converting the first amplified analog signal to a first digital signal utilizing the first analog-to-digital converter circuit; converting the second amplified analog signal to a second digital signal utilizing the second analog-to-digital converter circuit;
Broader recitation 
Creating a high dynamic range (HDR) image based on the first digital signal and the second digital signal.
Creating a high dynamic range (HDR) image based on the first digital signal and the second digital signal.
Identical


Claim 2 is rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claim 2 of U.S. Patent No. 11,025,831.  Although the conflicting claims are not identical, they are not patentably distinct from each other because claim 2 of the instant application is an obvious variation of claim 2 of U.S. Patent No. 11,025,831.  

Claim 3 is rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claim 3 of U.S. Patent No. 11,025,831.  Although the conflicting claims are not identical, they are not patentably distinct from each other because claim 3 of the instant application is an obvious variation of claim 3 of U.S. Patent No. 11,025,831.  
Claim 4 is rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claim 4 of U.S. Patent No. 11,025,831.  Although the conflicting claims are not identical, they are not patentably distinct from each other because claim 4 of the instant application is an obvious variation of claim 4 of U.S. Patent No. 11,025,831.  

Claim 5 is rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claim 5 of U.S. Patent No. 11,025,831.  Although the conflicting claims are not identical, they are not patentably distinct from each other because claim 5 of the instant application is an obvious variation of claim 5 of U.S. Patent No. 11,025,831.  
Claim 6 is rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claim 6 of U.S. Patent No. 11,025,831.  Although the conflicting claims are not identical, they are not patentably distinct from each other because claim 6 of the instant application is an obvious variation of claim 6 of U.S. Patent No. 11,025,831.  

Claim 7 is rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claim 7 of U.S. Patent No. 11,025,831.  Although the conflicting claims are not identical, they are not patentably distinct from each other because claim 7 of the instant application is an obvious variation of claim 7 of U.S. Patent No. 11,025,831.  
Claim 8 is rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claim 8 of U.S. Patent No. 11,025,831.  Although the conflicting claims are not identical, they are not patentably distinct from each other because claim 8 of the instant application is an obvious variation of claim 8 of U.S. Patent No. 11,025,831.  

Claim 9 is rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claim 10 of U.S. Patent No. 11,025,831.  Although the conflicting claims are not identical, they are not patentably distinct from each other because claim 9 of the instant application is an obvious variation of claim 10 of U.S. Patent No. 11,025,831.  

Claim 10 is rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claim 11 of U.S. Patent No. 11,025,831.  Although the conflicting claims are not identical, they are not patentably distinct from each other because claim 10 of the instant application is an obvious variation of claim 11 of U.S. Patent No. 11,025,831.  

Claim 11 is rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claim 9 of U.S. Patent No. 11,025,831.  Although the conflicting claims are not identical, they are not patentably distinct from each other because claim 11 of the instant application is an obvious variation of claim 9 of U.S. Patent No. 11,025,831.  
Claim 12 is rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claim 12 of U.S. Patent No. 11,025,831.  Although the conflicting claims are not identical, they are not patentably distinct from each other because claim 12 of the instant application is an obvious variation of claim 12 of U.S. Patent No. 11,025,831.  

Claim 13 is rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claim 13 of U.S. Patent No. 11,025,831.  Although the conflicting claims are not identical, they are not patentably distinct from each other because claim 13 of the instant application is an obvious variation of claim 13 of U.S. Patent No. 11,025,831.  

Claim 14 is rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claim 14 of U.S. Patent No. 11,025,831.  Although the conflicting claims are not identical, they are not patentably distinct from each other because claim 14 of the instant application is an obvious variation of claim 14 of U.S. Patent No. 11,025,831.  

Claim 15 is rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claim 15 of U.S. Patent No. 11,025,831.  Although the conflicting claims are not identical, they are not patentably distinct from each other because claim 15 of the instant application is an obvious variation of claim 15 of U.S. Patent No. 11,025,831.  
Claim 16 is rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claim 16 of U.S. Patent No. 11,025,831.  Although the conflicting claims are not identical, they are not patentably distinct from each other because claim 16 of the instant application is an obvious variation of claim 16 of U.S. Patent No. 11,025,831.  

Claim 17 is rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claim 17 of U.S. Patent No. 11,025,831.  Although the conflicting claims are not identical, they are not patentably distinct from each other because claim 17 of the instant application is an obvious variation of claim 17 of U.S. Patent No. 11,025,831.  

Claim 18 is rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claim 18 of U.S. Patent No. 11,025,831.  Although the conflicting claims are not identical, they are not patentably distinct from each other because claim 18 of the instant application is an obvious variation of claim 18 of U.S. Patent No. 11,025,831.  

Claim 19 is rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claim 19 of U.S. Patent No. 11,025,831.  Although the conflicting claims are not identical, they are not patentably distinct from each other because claim 19 of the instant application is an obvious variation of claim 19 of U.S. Patent No. 11,025,831.  
Claim 20 is rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claim 20 of U.S. Patent No. 11,025,831.  Although the conflicting claims are not identical, they are not patentably distinct from each other because claim 20 of the instant application is an obvious variation of claim 20 of U.S. Patent No. 11,025,831.  

Claim 1 is rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claim 1 of U.S. Patent No. 9,167,169.  Although the conflicting claims are not identical, they are not patentably distinct from each other because claim 1 of the instant application is a broader recitation and an obvious variation of claim 1 of U.S. Patent No. 9,167,169.  A mapping of the corresponding claims appears below.

Regarding claim 1, claim 1 is a broader recitation and an obvious variation of claim 1 of U.S. Patent No. 9,167,169.  Please see the chart below
Present application (17/321,166)
Reference Patent (U.S. 9,167,169)
Notes
An apparatus comprising: circuitry for:
An apparatus comprising: circuitry for:
identical
Receiving at least one analog pixel value from an image sensor, wherein the at least one analog pixel value comprises video data;
Storing a first sample based on an electrical signal from a photodiode of an image sensor, wherein the electrical signal includes a photodiode current received from the photodiode of the image sensor, simultaneous at least in part, with the storing of the first sample, storing a second sample based on the electrical signal from the photodiode of the image sensor; 
Broader Recitation and Obvious variation
Generating a first amplified analog signal based on applying a first gain to the at least one analog pixel value; generating a second amplified analog signal based on applying a second gain to the at least one analog pixel value, wherein the second gain differs from the first gain;
Outputting a first value based on the first sample and a second value based on the second sample, for generating at least one image, wherein the first value is output as a first analog signal and the second value as a second analog signal, wherein the first analog signal and the second analog signal are each at least one of an ambient analog signal and a flash analog signal; 
Obvious variation
converting the first amplified analog signal to a first digital signal utilizing a first analog-to-digital converter; converting the second amplified analog signal to a second digital signal utilizing a second analog-to-digital converter;
Amplifying the first analog signal utilizing two or more gains to generate a first amplified analog signal and a second amplified analog signal, wherein the apparatus is operable such that the first amplified analog signal is converted to a first digital signal with a first light sensitivity, and the second amplified analog signal is converted to a second digital signal with a second light sensitivity; 
Obvious variation
Creating a high dynamic range (HDR) image based on the first digital signal and the second digital signal.
Blending the first digital signal with the second digital signal, resulting in a first blended signal with a first blended light sensitivity; amplifying the second analog signal utilizing a third gain to generate a third amplified analog signal, wherein the apparatus is operable such that the third amplified analog signal is converted to a third digital signal with a third light sensitivity; and blending the first blended digital signal with the third digital signal, resulting in a second blended digital signal.
Broader recitation and Obvious variation


Claim 19 is rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claim 17 of U.S. Patent No. 9,167,169.  Although the conflicting claims are not identical, they are not patentably distinct from each other because claim 19 of the instant application is an obvious variation of claim 17 of U.S. Patent No. 9,167,169.  

Claim 20 is rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claim 18 of U.S. Patent No. 9,167,169.  Although the conflicting claims are not identical, they are not patentably distinct from each other because claim 20 of the instant application is an obvious variation of claim 18 of U.S. Patent No. 9,167,169.  

Claim 1 is rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claim 14 of U.S. Patent No. 9,918,017.  Although the conflicting claims are not identical, they are not patentably distinct from each other because claim 1 of the instant application is a broader recitation and an obvious variation of claim 14 of U.S. Patent No. 9,918,017.  A mapping of the corresponding claims appears below.

Regarding claim 1, claim 1 is a broader recitation and an obvious variation of claim 14 of U.S. Patent No. 9,918,017.  Please see the chart below
Present application (17/321,166)
Reference Patent (U.S. 9,918,017)
Notes
An apparatus comprising: circuitry for:
An apparatus comprising: a pixel array within an image sensor, the pixel array including pixels located in one or more rows; and circuitry for:
Broader recitation
Receiving at least one analog pixel value from an image sensor, wherein the at least one analog pixel value comprises video data;
Receiving an analog signal associated with each pixel of a first set of pixels of the pixel array;
Obvious variation
Generating a first amplified analog signal based on applying a first gain to the at least one analog pixel value; 
Generating, for each pixel of the first set of pixels, a first amplified analog signal based on the receiving analog signal by amplifying the analog signal utilizing a first gain; 
Obvious variation
Generating a second amplified analog signal based on applying a second gain to the at least one analog pixel value, wherein the second gain differs from the first gain;
Generating, for each pixel of the first set of pixels, a second amplified analog signal based on the received analog signal by amplifying the analog signal utilizing a second gain; and 
Obvious variation
converting the first amplified analog signal to a first digital signal utilizing a first analog-to-digital converter; converting the second amplified analog signal to a second digital signal utilizing a second analog-to-digital converter;
Transmitting the first amplified analog signal and the second amplified analog signal to an analog-to-digital converter circuit; wherein the first gain and the second gain are applied to each pixel of the first set of pixels, wherein the apparatus is operable such that the first amplified analog signal is converted to a first digital signal, and the second amplified analog signal is converted to a second digital signal; further comprising circuitry for: generating, for each pixel of the first set of pixels, a third amplified analog signal based on the received analog signal by amplifying the analog signal utilizing a third gain, wherein the third amplified analog signal; and transmitting the third amplified analog signal to an analog-to-digital converter circuit, wherein the apparatus is operable such that the third amplified signal is converted to a third digital signal,
Broader recitation and Obvious variation
Creating a high dynamic range (HDR) image based on the first digital signal and the second digital signal.
Wherein at least a portion of the first digital signal, the second digital signal, and the third digital signal are combined.
Obvious variation


Claims 19-20 are rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claim 14 of U.S. Patent No. 9,918,017.  Although the conflicting claims are not identical, they are not patentably distinct from each other because claims 19-20 of the instant application are an obvious variation of claim 14 of U.S. Patent No. 9,918,017.  

Claim 1 is rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claim 1 of U.S. Patent No. 10,382,702.  Although the conflicting claims are not identical, they are not patentably distinct from each other because claim 1 of the instant application is a broader recitation and an obvious variation of claim 1 of U.S. Patent No. 10,382,702.  A mapping of the corresponding claims appears below.

Regarding claim 1, claim 1 is a broader recitation and obvious variation of claim 1 of U.S. Patent No. 10,382,702.  Please see the chart below
Present application (17/321,166)
Reference Patent (U.S. 10,382,702)
Notes
An apparatus comprising: circuitry for:
An apparatus comprising: circuitry for:
Identical
Receiving at least one analog pixel value from an image sensor, wherein the at least one analog pixel value comprises video data;
Receiving an analog signal associated with an image of an image sensor, wherein the analog signal includes: i) at least one analog pixel value of a pixel array of the image sensor; ii) a line of analog pixel values associated with a line of pixels of the pixel array; or iii) a frame of analog pixel values associated with a frame of pixels of the pixel array;
Obvious variation and broader recitation
Generating a first amplified analog signal based on applying a first gain to the at least one analog pixel value;
Generating a first amplified analog signal associated with the image by amplifying the analog signal utilizing a first gain, wherein the first gain is applied to the analog pixel values associated with (i), (ii), or (iii);
Broader recitation and obvious variation
Generating a second amplified analog signal based on applying a second gain to the at least one analog pixel value, wherein the second gain differs from the first gain;
Generating a second amplified analog signal associated with the image by amplifying the analog signal utilizing a second gain, wherein the second gain is applied to the analog pixel values associated with (i), (ii), or (iii);
Broader recitation and obvious variation
converting the first amplified analog signal to a first digital signal utilizing a first analog-to-digital converter; converting the second amplified analog signal to a second digital signal utilizing a second analog-to-digital converter;
Transmitting the first amplified analog signal and the second amplified analog signal to an analog-to-digital converter circuit; converting the first amplified analog signal to a first digital signal utilizing the analog-to-digital converter circuit; converting the second amplified analog signal to a second digital signal utilizing the analog-to-digital converter circuit; Further comprising circuitry for: generating a third amplified analog signal associated with the image by amplifying the analog signal utilizing a third gain, wherein the third gain is applied to the analog pixel values associated with (i), (ii), or (iii); and transmitting the third amplified analog signal to the analog-to-digital converter circuit; converting the third amplified analog signal to a third digital signal utilizing the analog-to-digital converter circuit;
Broader recitation and Obvious variation
Creating a high dynamic range (HDR) image based on the first digital signal and the second digital signal.
Combining the first digital signal, the second digital signal, and the third digital signal to create a high dynamic range (HDR) image.
Obvious variation


Claim 2 is rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claim 2 of U.S. Patent No. 10,382,702.  Although the conflicting claims are not identical, they are not patentably distinct from each other because claim 2 of the instant application is an obvious variation of claim 2 of U.S. Patent No. 10,382,702.  

Claim 3 is rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claim 3 of U.S. Patent No. 10,382,702.  Although the conflicting claims are not identical, they are not patentably distinct from each other because claim 3 of the instant application is an obvious variation of claim 3 of U.S. Patent No. 10,382,702.  

Claim 4 is rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claim 4 of U.S. Patent No. 10,382,702.  Although the conflicting claims are not identical, they are not patentably distinct from each other because claim 4 of the instant application is an obvious variation of claim 4 of U.S. Patent No. 10,382,702.  

Claim 5 is rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claim 5 of U.S. Patent No. 10,382,702.  Although the conflicting claims are not identical, they are not patentably distinct from each other because claim 5 of the instant application is an obvious variation of claim 5 of U.S. Patent No. 10,382,702.  

Claim 6 is rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claim 6 of U.S. Patent No. 10,382,702.  Although the conflicting claims are not identical, they are not patentably distinct from each other because claim 6 of the instant application is an obvious variation of claim 6 of U.S. Patent No. 10,382,702.  

Claim 7 is rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claim 7 of U.S. Patent No. 10,382,702.  Although the conflicting claims are not identical, they are not patentably distinct from each other because claim 7 of the instant application is an obvious variation of claim 7 of U.S. Patent No. 10,382,702.  

Claim 8 is rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claim 8 of U.S. Patent No. 10,382,702.  Although the conflicting claims are not identical, they are not patentably distinct from each other because claim 8 of the instant application is an obvious variation of claim 8 of U.S. Patent No. 10,382,702.  

Claim 9 is rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claim 10 of U.S. Patent No. 10,382,702.  Although the conflicting claims are not identical, they are not patentably distinct from each other because claim 9 of the instant application is an obvious variation of claim 10 of U.S. Patent No. 10,382,702.  

Claim 10 is rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claim 11 of U.S. Patent No. 10,382,702.  Although the conflicting claims are not identical, they are not patentably distinct from each other because claim 10 of the instant application is an obvious variation of claim 11 of U.S. Patent No. 10,382,702.  

Claim 11 is rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claim 9 of U.S. Patent No. 10,382,702.  Although the conflicting claims are not identical, they are not patentably distinct from each other because claim 11 of the instant application is an obvious variation of claim 9 of U.S. Patent No. 10,382,702.  

Claim 12 is rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claim 12 of U.S. Patent No. 10,382,702.  Although the conflicting claims are not identical, they are not patentably distinct from each other because claim 12 of the instant application is an obvious variation of claim 12 of U.S. Patent No. 10,382,702.  

Claim 13 is rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claim 13 of U.S. Patent No. 10,382,702.  Although the conflicting claims are not identical, they are not patentably distinct from each other because claim 13 of the instant application is an obvious variation of claim 13 of U.S. Patent No. 10,382,702.  

Claim 14 is rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claim 14 of U.S. Patent No. 10,382,702.  Although the conflicting claims are not identical, they are not patentably distinct from each other because claim 14 of the instant application is an obvious variation of claim 14 of U.S. Patent No. 10,382,702.  

Claim 15 is rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claim 15 of U.S. Patent No. 10,382,702.  Although the conflicting claims are not identical, they are not patentably distinct from each other because claim 15 of the instant application is an obvious variation of claim 15 of U.S. Patent No. 10,382,702.  

Claim 16 is rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claim 16 of U.S. Patent No. 10,382,702.  Although the conflicting claims are not identical, they are not patentably distinct from each other because claim 16 of the instant application is an obvious variation of claim 16 of U.S. Patent No. 10,382,702.  

Claim 17 is rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claim 17 of U.S. Patent No. 10,382,702.  Although the conflicting claims are not identical, they are not patentably distinct from each other because claim 17 of the instant application is an obvious variation of claim 17 of U.S. Patent No. 10,382,702.  
Claim 18 is rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claim 18 of U.S. Patent No. 10,382,702.  Although the conflicting claims are not identical, they are not patentably distinct from each other because claim 18 of the instant application is an obvious variation of claim 18 of U.S. Patent No. 10,382,702.  

Claim 19 is rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claim 19 of U.S. Patent No. 10,382,702.  Although the conflicting claims are not identical, they are not patentably distinct from each other because claim 19 of the instant application is an obvious variation of claim 19 of U.S. Patent No. 10,382,702.  

Claim 20 is rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claim 20 of U.S. Patent No. 10,382,702.  Although the conflicting claims are not identical, they are not patentably distinct from each other because claim 20 of the instant application is an obvious variation of claim 20 of U.S. Patent No. 10,382,702.  

Claim 1 is rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claim 1 of U.S. Patent No. 10,652,478.  Although the conflicting claims are not identical, they are not patentably distinct from each other because claim 1 of the instant application is a broader recitation and an obvious variation of claim 1 of U.S. Patent No. 10,652,478.  A mapping of the corresponding claims appears below.

Regarding claim 1, claim 1 is a broader recitation and obvious variation of claim 1 of U.S. Patent No. 10,652,478.  Please see the chart below
Present application (17/321,166)
Reference Patent (U.S. 10,652,478)
Notes
An apparatus comprising: circuitry for:
An apparatus comprising: circuitry for:
Identical
Receiving at least one analog pixel value from an image sensor, wherein the at least one analog pixel value comprises video data;
Receiving an analog signal associated with an image of an image sensor, 
Obvious variation 
Generating a first amplified analog signal based on applying a first gain to the at least one analog pixel value;
Generating a first amplified analog signal associated with the image by amplifying the analog signal utilizing a first gain, wherein the first gain is applied to analog pixel values;
Broader recitation and obvious variation
Generating a second amplified analog signal based on applying a second gain to the at least one analog pixel value, wherein the second gain differs from the first gain;
Generating a second amplified analog signal associated with the image by amplifying the analog signal utilizing a second gain, wherein the second gain is applied to the analog pixel values;
Broader recitation and obvious variation
converting the first amplified analog signal to a first digital signal utilizing a first analog-to-digital converter; converting the second amplified analog signal to a second digital signal utilizing a second analog-to-digital converter;
Transmitting the first amplified analog signal to a first analog-to-digital converter circuit; converting the first amplified analog signal to a first digital signal utilizing the first analog-to-digital converter circuit; transmitting the second amplified analog signal to a second analog-to-digital converter circuit; converting the second amplified analog signal to a second digital signal utilizing the second analog-to-digital converter circuit; generating a third amplified analog signal associated with the image by amplifying the analog signal utilizing a third gain, wherein the third gain is applied to the analog pixel values; transmitting the third amplified analog signal to a third analog-to-digital converter circuit; converting the third amplified analog signal to a third digital signal utilizing the third analog-to-digital converter circuit;
Broader recitation and Obvious variation
Creating a high dynamic range (HDR) image based on the first digital signal and the second digital signal.
Causing the first digital signal, the second digital signal, and the third digital signal to be combined to create a high dynamic range (HDR) image.
Obvious variation


Claim 2 is rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claim 2 of U.S. Patent No. 10,652,478.  Although the conflicting claims are not identical, they are not patentably distinct from each other because claim 2 of the instant application is an obvious variation of claim 2 of U.S. Patent No. 10,652,478.  

Claim 3 is rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claim 3 of U.S. Patent No. 10,652,478.  Although the conflicting claims are not identical, they are not patentably distinct from each other because claim 3 of the instant application is an obvious variation of claim 3 of U.S. Patent No. 10,652,478.  

Claim 4 is rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claim 4 of U.S. Patent No. 10,652,478.  Although the conflicting claims are not identical, they are not patentably distinct from each other because claim 4 of the instant application is an obvious variation of claim 4 of U.S. Patent No. 10,652,478.  

Claim 5 is rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claim 5 of U.S. Patent No. 10,652,478.  Although the conflicting claims are not identical, they are not patentably distinct from each other because claim 5 of the instant application is an obvious variation of claim 5 of U.S. Patent No. 10,652,478.  

Claim 6 is rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claim 6 of U.S. Patent No. 10,652,478.  Although the conflicting claims are not identical, they are not patentably distinct from each other because claim 6 of the instant application is an obvious variation of claim 6 of U.S. Patent No. 10,652,478.  

Claim 7 is rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claim 7 of U.S. Patent No. 10,652,478.  Although the conflicting claims are not identical, they are not patentably distinct from each other because claim 7 of the instant application is an obvious variation of claim 7 of U.S. Patent No. 10,652,478.  

Claim 8 is rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claim 8 of U.S. Patent No. 10,652,478.  Although the conflicting claims are not identical, they are not patentably distinct from each other because claim 8 of the instant application is an obvious variation of claim 8 of U.S. Patent No. 10,652,478.  

Claim 9 is rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claim 10 of U.S. Patent No. 10,652,478.  Although the conflicting claims are not identical, they are not patentably distinct from each other because claim 9 of the instant application is an obvious variation of claim 10 of U.S. Patent No. 10,652,478.  

Claim 10 is rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claim 11 of U.S. Patent No. 10,652,478.  Although the conflicting claims are not identical, they are not patentably distinct from each other because claim 10 of the instant application is an obvious variation of claim 11 of U.S. Patent No. 10,652,478.  

Claim 11 is rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claim 9 of U.S. Patent No. 10,652,478.  Although the conflicting claims are not identical, they are not patentably distinct from each other because claim 11 of the instant application is an obvious variation of claim 9 of U.S. Patent No. 10,652,478.  

Claim 12 is rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claim 12 of U.S. Patent No. 10,652,478.  Although the conflicting claims are not identical, they are not patentably distinct from each other because claim 12 of the instant application is an obvious variation of claim 12 of U.S. Patent No. 10,652,478.  

Claim 13 is rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claim 13 of U.S. Patent No. 10,652,478.  Although the conflicting claims are not identical, they are not patentably distinct from each other because claim 13 of the instant application is an obvious variation of claim 13 of U.S. Patent No. 10,652,478.  

Claim 14 is rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claim 14 of U.S. Patent No. 10,652,478.  Although the conflicting claims are not identical, they are not patentably distinct from each other because claim 14 of the instant application is an obvious variation of claim 14 of U.S. Patent No. 10,652,478.  

Claim 15 is rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claim 15 of U.S. Patent No. 10,652,478.  Although the conflicting claims are not identical, they are not patentably distinct from each other because claim 15 of the instant application is an obvious variation of claim 15 of U.S. Patent No. 10,652,478.  

Claim 16 is rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claim 16 of U.S. Patent No. 10,652,478.  Although the conflicting claims are not identical, they are not patentably distinct from each other because claim 16 of the instant application is an obvious variation of claim 16 of U.S. Patent No. 10,652,478.  

Claim 17 is rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claim 1 of U.S. Patent No. 10,652,478.  Although the conflicting claims are not identical, they are not patentably distinct from each other because claim 17 of the instant application is an obvious variation of claim 1 of U.S. Patent No. 10,652,478.  

Claim 18 is rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claim 18 of U.S. Patent No. 10,652,478.  Although the conflicting claims are not identical, they are not patentably distinct from each other because claim 18 of the instant application is an obvious variation of claim 18 of U.S. Patent No. 10,652,478.  

Claim 19 is rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claim 19 of U.S. Patent No. 10,652,478.  Although the conflicting claims are not identical, they are not patentably distinct from each other because claim 19 of the instant application is an obvious variation of claim 19 of U.S. Patent No. 10,652,478.  

Claim 20 is rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claim 20 of U.S. Patent No. 10,652,478.  Although the conflicting claims are not identical, they are not patentably distinct from each other because claim 20 of the instant application is an obvious variation of claim 20 of U.S. Patent No. 10,652,478.  

Regarding claim 1, claim 1 is a broader recitation and obvious variation of claim 1 of U.S. Patent No. 9,137,455.  Please see the chart below
Present application (17/321,166)
Reference Patent (U.S. 9,137,455)
Notes
An apparatus comprising: circuitry for:
An apparatus comprising: 
Obvious variation
Receiving at least one analog pixel value from an image sensor, wherein the at least one analog pixel value comprises video data;
An array of an image sensor, the array including pixels located in one or more rows; and circuitry for: storing an analog signal associated with each pixel; sending the analog signal associated with each pixel to a column read-out; receiving the analog signal associated with each pixel from the column read-out;
Obvious variation 
Generating a first amplified analog signal based on applying a first gain to the at least one analog pixel value;
Generating a first amplified analog signal associated with each pixel by amplifying the analog signal utilizing a first gain, the first amplified analog signal including first gain-adjusted analog pixel data representative of a first common analog value from each pixel;
Broader recitation and obvious variation
Generating a second amplified analog signal based on applying a second gain to the at least one analog pixel value, wherein the second gain differs from the first gain;
Generating a second amplified analog signal associated with each pixel by amplifying the analog signal utilizing a second gain, the second amplified analog signal including second gain-adjusted analog pixel data representative of a second common analog value from each pixel;
Broader recitation and obvious variation
converting the first amplified analog signal to a first digital signal utilizing a first analog-to-digital converter; converting the second amplified analog signal to a second digital signal utilizing a second analog-to-digital converter;
Transmitting the first amplified analog signal and the second amplified analog signal; converting the first amplified analog signal to a first digital signal associated with each pixel; converting the second amplified signal to a second digital signal associated with each pixel; and 
Broader recitation and Obvious variation
Creating a high dynamic range (HDR) image based on the first digital signal and the second digital signal.
Blending the first digital signal and the second digital signal for each period; wherein the blending occurs in response to user input and the blending results in at least a portion of a high dynamic range (HDR) image, wherein the blending further produces the HDR image with zero interframe time between the first digital signal and the second digital signal.
Broader recitation and Obvious variation


Claim 2 is rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claim 2 of U.S. Patent No. 9,137,455.  Although the conflicting claims are not identical, they are not patentably distinct from each other because claim 2 of the instant application is an obvious variation of claim 2 of U.S. Patent No. 9,137,455.  

Claim 3 is rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claim 3 of U.S. Patent No. 9,137,455.  Although the conflicting claims are not identical, they are not patentably distinct from each other because claim 3 of the instant application is an obvious variation of claim 3 of U.S. Patent No. 9,137,455.  
Claim 4 is rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claim 4 of U.S. Patent No. 9,137,455.  Although the conflicting claims are not identical, they are not patentably distinct from each other because claim 4 of the instant application is an obvious variation of claim 4 of U.S. Patent No. 9,137,455.  

Claim 5 is rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claim 5 of U.S. Patent No. 9,137,455.  Although the conflicting claims are not identical, they are not patentably distinct from each other because claim 5 of the instant application is an obvious variation of claim 5 of U.S. Patent No. 9,137,455.  

Claim 6 is rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claim 6 of U.S. Patent No. 9,137,455.  Although the conflicting claims are not identical, they are not patentably distinct from each other because claim 6 of the instant application is an obvious variation of claim 6 of U.S. Patent No. 9,137,455.  

Claim 7 is rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claim 6 of U.S. Patent No. 9,137,455.  Although the conflicting claims are not identical, they are not patentably distinct from each other because claim 7 of the instant application is an obvious variation of claim 6 of U.S. Patent No. 9,137,455.  
Claim 8 is rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claim 7 of U.S. Patent No. 9,137,455.  Although the conflicting claims are not identical, they are not patentably distinct from each other because claim 8 of the instant application is an obvious variation of claim 7 of U.S. Patent No. 9,137,455.  

Claim 9 is rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claim 9 of U.S. Patent No. 9,137,455.  Although the conflicting claims are not identical, they are not patentably distinct from each other because claim 9 of the instant application is an obvious variation of claim 9 of U.S. Patent No. 9,137,455.  

Claim 10 is rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claim 10 of U.S. Patent No. 9,137,455.  Although the conflicting claims are not identical, they are not patentably distinct from each other because claim 10 of the instant application is an obvious variation of claim 10 of U.S. Patent No. 9,137,455.  

Claim 13 is rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claim 11 of U.S. Patent No. 9,137,455.  Although the conflicting claims are not identical, they are not patentably distinct from each other because claim 13 of the instant application is an obvious variation of claim 11 of U.S. Patent No. 9,137,455.  
Claim 14 is rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claim 12 of U.S. Patent No. 9,137,455.  Although the conflicting claims are not identical, they are not patentably distinct from each other because claim 14 of the instant application is an obvious variation of claim 12 of U.S. Patent No. 9,137,455.  

Claim 19 is rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claim 14 of U.S. Patent No. 9,137,455.  Although the conflicting claims are not identical, they are not patentably distinct from each other because claim 19 of the instant application is an obvious variation of claim 14 of U.S. Patent No. 9,137,455.  

Claim 20 is rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claim 15 of U.S. Patent No. 9,137,455.  Although the conflicting claims are not identical, they are not patentably distinct from each other because claim 20 of the instant application is an obvious variation of claim 15 of U.S. Patent No. 9,137,455.  

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Contacts
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Kelly L. Jerabek whose telephone number is (571) 272-7312.  The examiner can normally be reached on Monday - Friday (8:00 AM - 5:00 PM).
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, George Eng can be reached at (571) 272-7495.  The fax phone number for submitting all Official communications is (571) 273-7300.  The fax phone number for submitting informal communications such as drafts, proposed amendments, etc., may be faxed directly to the Examiner at (571) 273-7312.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice .
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). 
/KELLY L JERABEK/Primary Examiner, Art Unit 2699